115.	 It was with shock that we learned yesterday of the heinous and brutal death of the President of the Arab Republic of Egypt. Mankind as a whole must feel in the very depth of its soul and heart this great and irreparable loss. Africa has lost one of its great political figures. Sadat was a man of history, and history has claimed him. The delegation of the Central African Republic wishes to associate itself with the feelings that have been expressed in these sad circumstances and to offer its most heartfelt condolences to the delegation of the Arab Republic of Egypt.
116.	I should like at the outset of my statement before this gathering of persons bearing immense responsibilities for the destiny of mankind to transmit the wishes for full success and signal achievement addressed to it by General of the Army Andre Kolingba, President of the Military Committee for National Reconstruction and Head of State, who has full confidence and great faith in the future of the United Nations.
117.	It is a message of peace and hope that he sends through this political gathering to the whole of the international community, so that tomorrow's horizon may be clearer, more serene, more peaceful and more promising for the total fulfillment of all peoples in freedom, justice and independence. It is a message of peace and hope encompassing the concerns of mankind, with which the Assembly is dealing for the purpose of finding, in the spirit of consultation and of resolve typical of it, timely solutions to the conflicts and tension which threaten the stability of our world.
118.	In keeping with custom and tradition, I should like now to express the proud satisfaction of the Central African Republic at seeing a great and worthy son of the Republic of Iraq presiding over the present meetings of the General Assembly.
119.	Mr. President, your efforts and your personal action to ensure that our debates will proceed with tolerance and in harmony are a valuable and encouraging contribution to the success of this session.
120.	The Republic of Iraq and the Central African Republic are maintaining relations woven and strengthened through their membership in the group of States that were formerly oppressed and, therefore, are present at all the struggles for political, cultural and economic emancipation.
121.	Hence the Central African Republic for its part remains convinced that this session will provide another opportunity to demonstrate the vitality and the depth of that will to collaborate and to cooperate that have always been the hallmark of the friendship and fraternity between the two countries.
122.	I should also like to express to Mr. Rudiger von Wechmar, the outgoing President, our total satisfaction with the competence and effectiveness with which he guided the work of previous sessions.
123.	I wish also to take this opportunity to pay a tribute to the SecretaryGeneral for his dedication to the service of the United Nations.
124.	Finally, I wish to affirm here the constant readiness of the Central African Republic to establish the conditions of beneficial cooperation with Vanuatu and Belize, whose admission to the United Nations, which we warmly welcome, increases the Organization'' ability to deal with the various problems confronting it.
125.	As I have just emphasized, the theme of the message which the Central African Republic wishes to transmit to the General Assembly is a triptych the three panels of which are freedom, security and development.
126.	Freedom, security and development are three essential concepts for us because they inspire all political action based on nobility and generosity; three concepts which today are acquiring by their relevance a special character and by their gravity a singular tone.
127.	Freedom is an expression whose depth, nobility and grandeur are mingled and frequently confused in mythology. It has inspired and continues to inspire every reappraisal of an economic and socio-political order. It sets its indelible seal on many of our mottoes, constitutions and coats-of-arms. It is to be found at the beginning and at the end of all our actions.
128.	And yet, how fragile it remains in our hearts and how precarious in our spirits, threatened and violated by our actions! Subtle confiscation of political and economic power, violence, terrorism, moral poverty all are constants which daily infringe the freedom of those who are powerless in the face of the uncertainties of a disorganized, conditioned and mechanized world.
129.	Deriving all profit possible from an international order fundamentally in their favor, the rich are skilfully channeling their disorders and aggressiveness towards others abroad.
130.	Threatened and violated at home, our freedom is daily the object of manipulation, constraint and domination. Our poverty, which is maintained by legend, is the convenient support for legitimizing the constant violation of our freedom, which is always supervised, always precarious. In the name of a world stability established without us and against us, we are daily the victims of blackmail, destabilization, aggression and annexation.
131.	In Africa, in Asia and in Latin America, none of our lands, none of our waters, none of our skies, is sheltered from threat or from force.
132.	Angola, Lebanon, Cyprus, Korea, Afghanistan, Democratic Kampuchea are so many sad and tragic examples of the human conscience trampled on and violated by dangerous external interference with no other justification than the aggressive resurgence of ideological propensities to subjugation and moral, political, economic or racial domination.
133.	Our unswerving attachment to the freedom we have won at the price of great sacrifices, and the scrupulous preservation of our diversities but also of our complementarities, demand of us more insistently than ever not to yield to bargaining and intimidation. Nevertheless, this conviction must not give the impression of the defense of a refuge, of an illusory retreat into ourselves.
134.	We sincerely and profoundly believe in international solidarity and in the virtues essential for world dialog, on the one and only condition that there is strict respect for our respective values and our identities. A dialog that ignores this precondition is synonymous with domination; it destroys understanding, sows distrust, produces confrontation and engenders war.
135.	This freedom we seek for our independent States is something we claim even more insistently for the peoples of Namibia, East Timor and all those that in sweat and blood accept martyrdom for the liberation of their homelands. Our freedom will have real value and genuine significance only when it is extended and amplified by that of the peoples still under colonial or racist domination.
136.	In the same context, we most earnestly call for a speedy solution to the problems of Western Sahara, Mayotte and the conflict between Iran and Iraq. Upon our capacity to solve those crises by dialog, and within appropriate regional or international institutions, depend our strength and credibility in all negotiations that we conduct for our survival and our collective security.
137.	Security is another panel of the triptych which has always underlain all action, peaceful or, otherwise, inspired the founding States of the United Nations at San Francisco, and today remains the primary concern of all our States. And yet many great clouds are still darkening the sky of security and peace.
138.	Aggressive and unbridled rivalry in the world leadership is no longer held in check by the precarious but highly salutary balance of peace and security. The growing control of the seas and oceans for strategic purposes, allied to an unprecedented proliferation of military bases, the increase in expenditure resulting from the dangerous refining of the concept of balance of power, the impasse in international negotiations on disarmament and on the rational use of the common resources of mankind, the brutal recourse to violence and the unacceptable interference in the internal affairs of weak States these are some of the dangers that must be averted as we approach the dawn of the new century.
139.	The delegation of the Central African Republic considers that Democratic Kampuchea and Korea are, among others, two obvious cases of a most alarming situation which endangers international peace and security.
140.	It is therefore essential for any. satisfactory settlement to be based on the withdrawal of all foreign forces from those countries, the preservation and restoration of their sovereignty and territorial integrity and the determination of their destiny solely in accordance with the will of their peoples.
141.	It is hardly necessary to point also to the grave threats to international peace and security in southern Africa, Cyprus, Lebanon and Afghanistan. To ignore these situations would be a capitulation by the universal conscience which we represent and to turn aside from it would be to risk a holocaust that would spare none.
142.	Ear be it from us to plunge into excessive pessimism and fatalism. We profoundly believe in the moral capacity of man and in his striking ability to look back into his past in order to exercise more control over his future. That is how to measure the progress, Uneven but amazing, which mankind continues to achieve.
143.	I should like now to deal with the third panel of the triptych, which concerns development. Since the sixth special session of the General Assembly, in 1974, the international community has been growing more aware of the phenomenon of the economic interdependence of States and their common destiny.
144.	The collapse of the present monetary system, inflation, and the energy and food crises have in these past few years highlighted the reality of this interdependence and have led to the convening of numerous conferences whose purpose was to install a new framework for economic relations based on the principles of equity and the sovereignty of all States.
145.	To be sure, the international community has taken action-oriented decisions intended to trigger the process of correcting existing injustices, reducing the growing gap between developed and developing countries and facilitating the economic and social advancement of the latter. But even today, at the beginning of the Third United Nations Development Decade, we see that unfortunately very little has been done, because of the selfishness and lack of political will of most of the industrialized countries.
146.	Thus, various uncertainties continue to loom over the economy of the countries of the third world: the instability of the international monetary system constantly and seriously disrupts their balance of payments and constantly puts their exports at a disadvantage on the world market, while their import prices are increasing disproportionately. In addition there are obstacles of all kinds imposed by various protectionist measures.
147.	The absence of financial means and the insufficiency of the real transfer of resources and technology further increase the dependence of developing countries and their debt-servicing costs. Today this situation has deteriorated to an extent that calls for the immediate implementation of the decisions already adopted to remedy the inequalities of the present economic system.
148.	The Central African Republic accordingly welcomes the adoption last year by the General Assembly of the International Development Strategy for the Third United Nations Development Decade [resolution 35/56], and the adoption of the Substantial New program of Action for the 1980s for the Least Developed Countries by the United Nations Conference on the Least Developed Countries, which was held at Paris from 1 to 14 September 1981. The Government of the Central African Republic wishes to appeal to the conscience of the rich countries to implement fully the important measures decided on as a result of those meetings.
149.	Yet I cannot conceal my country's concern at the delay in the launching of the global negotiations which should, in principle, have started last January but which have not, as a result of continuing differences on questions of procedure and timetable. Nevertheless, I hope that the forthcoming International Meeting on Cooperation and Development, at Cancun, will produce a useful compromise capable of satisfying all the parties concerned in the NorthSouth dialog.
150.	The Central African Republic, for its part, will make its contribution to all the noble battles for equality, social justice and development.
151.	And now, before concluding my statement, 1 should like to draw the General Assembly's attention to the situation prevailing in my country, two years after the fall of the empire and the restoration of the Republic.
152.	Since the historic date of 1 September last, the Central African people, still suffering in body and spirit from the nightmare of 14 long years of a vile and wretched dictatorship, has called on its army to shape a new destiny which is more in keeping with its basic concerns. It could no longer remain silent and accept politicians who for two years had left the country bogged down in a serious economic, social and political crisis, in anarchy and disorder, with inevitable inclinations to destabilization. Nor could it any longer agree to shed its blood once more in face of the total incompetence of the last decaying regime, and the stupidity and irresponsibility of the various political parties.
153.	That was why, in response to an urgent and distressed appeal, the Army, which was the sole remaining guarantor of the nation's vital interests, took power without any bloodshed. Invested with this mission for a limited period, the Army suspended the Constitution of 2 February 1981 and the activities of all the political parties and undertook a vigorous program of national reconciliation, made essential by the dangers and tensions that were tearing our country apart and that contained all the. seeds of an inevitable civil war. The improvement thus undertaken is designed to produce a new framework for a genuine democratic society where freely accepted consultation will ever remain the ideal of all Central African citizens.
154. Deeply aware that nothing lasting can be done without freedom, security and peace, the Military Committee for National Rehabilitation, set up by General of the Army Kolingba, has likewise proclaimed its faith in the principles and ideals of the United Nations, in the QAU, in the nonalignment movement and in the Universal Declaration of Human Rights.
155 That is why it has undertaken to respect all international obligations entered into earlier, thereby showing its permanent readiness to pursue and deepen the relations of friendship and cooperation with all the States which love peace and justice, with due regard for its national sovereignty. It sees therein the essential conditions which could contribute to the rehabilitation and rapid development of the Central African Republic.
156.	As members are aware, the reign of the dictator Bokassa, which was characterized by irrational exploitation, a systematic plundering of our natural resources and an anarchic management of public property, plunged the country into an unprecedented economic and financial crisis. Thus production as a whole has fallen by about 50 per cent as compared with 1971.
157.	The transport and communications networks have deteriorated completely for lack of maintenance, thereby bringing about, especially in the case of the road networks, the paralysis of collection and marketing systems for agricultural products.
158.	With regard to the financial situation, poor management caused by uncontrolled withdrawals and unproductive expenditures has led to a budgetary deficit of more than $46 million, out of a budget of $108 million, while the cumulative debt now amounts to $248 million.
159.	The social and educational sectors have not been spared. Together with the constant depreciation in purchasing power and the continuous impoverishment of the population there has been a total degradation of the health and educational services and infrastructure, which were already inadequate, thereby leading to an increase in disease, a rise in the rate of dropouts and a growing deficiency in the training of technicians.
160.	Although a biennial plan for economic and social improvement for 19801981 was established by the previous regime, the situation has scarcely changed. Indeed, it has deteriorated as a result of the inadequacy of financial means and the failure to carry out the program set up.
161.	That is why the primary task assigned to the Military Committee for National Reconstruction is the reordering of the economy, with the following principal objectives: the improvement of public finances, agricultural and pastoral development to ensure food self-sufficiency and the necessary income for the rural population, the reconstruction of the road network to ensure permanent communication between the provinces and between the provinces and the capital and the rehabilitation and establishment of educational and health institutions.
162.	It goes without saying that, to enable the Military Committee to carry out this minimum emergency program, and taking into account the dire situation which I have just described, external assistance is essential. Accordingly, I should like to address an appeal from this rostrum to the international community in general, and to friendly countries in particular, for financial and technical assistance, so that the Central African Republic may be able to achieve its priority goals.
163.	It is in this context also that I think it very useful to recall resolution 35/87 of 5 December 1980, in which the General Assembly:
"Urgently appeals to all Member States, the specialized agencies and other organizations of the United Nations system and international economic and financial institutions to contribute generously, through bilateral or multilateral channels, to the reconstruction, rehabilitation and development of the Central African Republic".
164.	The Military Committee strongly hopes that the international program of financial, technical and material assistance advocated in that resolution will be established as soon as possible.
165.	Lastly, I should like to thank all the States Members of the United Nations and international organizations which have already made their contribution to the implementation of that resolution.
166.	The irony of fate is such that my country, which is classified among the least advanced countries of the world, is moreover also landlocked and thereby is confronted with enormous difficulties. But fate has also made it a land of the future, thanks to its great economic potential, the greater part of which is as yet untapped. It is for this reason that the Central African Republic is opening its doors to all investors and urges them to come in large numbers to exploit the enormous possibilities which it offers to them.
167.	thirty-six years after San Francisco, we must reflect on the future of the Organization and define the new course which the Member States must follow in order to correct the errors of the past. Our hope is to establish a new world, a world of peace, free from all anxiety and all threats of war. It is a hope as well as faith in the future of mankind, which must convince the strong as well as the weak, the rich as well as the poor, of the indissoluble nature of the common destiny of man.
